DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on May 18, 2022 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s request for continued examination with arguments/remarks filed on May 18, 2022. Claims 45, 50, 55, 60, 65 and 70 have been amended; claims 47-49, 52-54, 57-59, 62-64, 67-69, and 72-74 have been canceled. 
Upon entry of the amendments, claims 45-46, 50-51, 55-56, 60-61, 65-66, and 70-71 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed May 18, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
5.	Claims 45-46, 50-51, 55-56, 60-61, 65-66, and 70-71 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Bai et al. (US 2018/0205589) and Lin et al. (US 2018/0331699) are generally directed to various aspects of the method for estimating frequency offset based on the reference signals at a wireless device, wherein a first wireless device may identify a frequency offset estimation request for a second wireless device, the first wireless device may in turn transmit an initialization signal to the second wireless device to estimate the frequency offset, where the initialization signal may identify parameters for the transmission of a reference signal; encoding control information into a codeword using a polar code by a wireless device in a new radio (NR) system, wherein the device prioritizes certain information within the codeword due to the time criticalness of that information for processing at a receiving device, for example, information related to frequency allocation may be encoded such that the receiving device may decode the frequency allocation information early in the decoding process, the device may include partial parity checks throughout the codeword, so that the receiving device may test whether the decoded bits for the prioritized information pass a parity check, and may then send these decoded bits for processing before completing decoding of the codeword. 
However, in consideration of the request for continued examination, the amendment with arguments/remarks filed on May 18, 2022, the information disclosure statement (IDS) on May 18, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6transmitting, by the base station via a higher layer signaling message, multiple sounding reference signal (SRS) resources to a terminal device,” and “wherein a first SRS resource corresponds to a port identifier of the one or more port identifiers of the phase tracking reference signal and a second SRS resource corresponds to the same port identifier of the phase tracking reference signal, and wherein a first port corresponding to the first SRS resource and a second port corresponding to the second SRS resource share a same port of the phase tracking reference signal,” as specified in claim 45. 
Claims 55 and 65 include similar limitations.
 “6receiving, by a terminal device via a higher layer signaling message, multiple sounding reference signal (SRS) resources from a base station,” and “wherein a first SRS resource corresponds    to a port identifier of a phase tracking reference signal and a second SRS resource corresponds to the same port identifier of the phase tracking reference signal, wherein a first port corresponding to the first SRS resource and a second port corresponding to the second SRS resource share a same port of the phase tracking reference signal,” as specified in claim 50. 
Claims 60 and 70 include similar limitations.
Dependent claims 46, 51, 56, 61, 66 and 71 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473